
      
        DEPARTMENT OF COMMERCE
        National Oceanic and Atmospheric Administration
        50 CFR Part 660
        [Docket No. 070227047-7047-01; I.D. 020405C]
        RIN 0648-AS96
        Fisheries Off West Coast States; West Coast Salmon Fisheries; Amendment 14; Essential Fish Habitat Descriptions for Pacific Salmon
        
          AGENCY:
          National Marine Fisheries Service (NMFS), National Oceanic and Atmospheric Administration (NOAA), Commerce.
        
        
          ACTION:
          Proposed rule; request for comments.
        
        
          SUMMARY:
          NMFS proposes regulations to implement Amendment 14 to the Pacific Salmon Fishery Management Plan (Salmon FMP) to identify and describe essential fish habitat (EFH) for Pacific salmon.  The intent of this proposed rule is to codify the EFH identifications and descriptions for freshwater and marine habitats of Pacific salmon managed under the Salmon FMP, including Chinook, coho, and pink salmon.  This proposed rule complies with an order issued by the U.S. District Court of Idaho  directing NMFS to codify the EFH identifications and descriptions contained in the Salmon FMP.  This proposed EFH rule is separate and distinct from the December 2004 proposed critical habitat rules in which NMFS proposed critical habitat for seven groupings of Chinook and coho salmon listed as threatened or endangered species under the Endangered Species Act (ESA).  Where EFH and critical habitat overlap, NMFS will generally merge the results of both consultations into one response package to maximize regulatory efficiencies whenever possible.
        
        
          DATES:
          Comments must be received by July 19, 2007.
        
        
          ADDRESSES:
          You may submit comments or obtain a supplemental regulatory impact review to amendment 14 to the Pacific Salmon Fishery Management Plan by any of the following methods:
          • E-mail:
            EFH.salmon@NOAA.gov.  Include in the subject line the following identifier “RIN 0648-AS96.” 
          • Federal e-Rulemaking Portal:
            http://www.regulations.gov.
          • Mail: For submitting paper, disk or CD ROM comments. Frank Lockhart, NMFS Northwest Region, 7600 Sand Point Way NE, Seattle, WA 98115. 
          • Fax: 206-526-6736.
        
        
          FOR FURTHER INFORMATION CONTACT:
          Frank Lockhart at 206-526-6142.
        
      
      
        SUPPLEMENTARY INFORMATION:
        Among other things, the Magnuson-Stevens Fishery Conservation and Management Act (Magnuson-Stevens Act) authorizes development of Federal Fishery Management Plans (FMPs), and Federal regulation of domestic fisheries under those FMPs, within the 200-mile U.S. Exclusive Economic Zone (EEZ). 16 U.S.C. 1811, 1853.  To assist the Secretary of Commerce (Secretary) in carrying out specific management and conservation duties, the Magnuson-Stevens Act created eight regional fishery management councils.  Under the Magnuson-Stevens Act, an FMP and any amendments are usually originated by one of the eight regional fishery management councils, 16 U.S.C. 1852, and must then be approved by the Secretary of Commerce.  16 U.S.C. 1854.
        Essential Fish Habitat
        The Magnuson-Stevens Act, originally enacted in 1976, has been amended several times.  In 1996, the Sustainable Fisheries Act (SFA) amended the Magnuson-Stevens Act adding provisions aimed at halting overfishing and rebuilding overfished fisheries, reducing bycatch, and assessing and minimizing the impacts of management measures on fishing communities.  Congress articulated in its findings that: 
        
          one of the greatest long-term threats to the viability of commercial and recreational fisheries is the continuing loss of marine, estuarine, and other aquatic habitats.  Habitat considerations should receive increased attention for the conservation and management of fishery resources of the United States. 16 U.S.C. 1801(a).
        
        In making such findings, Congress declared one of the purposes of the Magnuson-Stevens Act to be the promotion of “the protection of [EFH] in the review of projects conducted under Federal permits, licenses, or other authorities that affect or have the potential to affect such habitat.” 16 U.S.C. 1802(b)(7).  To ensure habitat considerations receive increased attention for the conservation and management of fishery resources, the amended Magnuson-Stevens Act required each existing, and any new, FMP to: 
        
          describe and identify essential fish habitat for the fishery based on the guidelines established by the Secretary under section 1855(b)(1)(A) of this title, minimize to the extent practicable adverse effects on such habitat caused by fishing, and identify other actions to encourage the conservation and enhancement of such habitat. 16 U.S.C. 1853(a)(7).
        
        “EFH” is defined in the Magnuson-Stevens Act as “those waters and substrate necessary to fish for spawning, breeding, feeding, or growth to maturity.” 16 U.S.C. 1802(10). 
        The EFH regulations (50 CFR 600.815) establish additional guidance to the Councils on how to identify and describe EFH.  The regulations indicate that Councils should: 
        
          obtain information to describe and identify EFH from the best available sources, including peer reviewed literature, unpublished scientific reports, data files of government resource agencies, fisheries landing reports, and other sources of information.
        

        The regulations identify four classification levels to organize available information relevant to EFH identifications and descriptions.  Level 1 information is limited to species distributional data; level 2 information includes habitat-related densities; level 3 includes growth, reproduction or survival rates within habitats; and level 4 consists of production rates by habitat.  Councils are encouraged to identify and describe EFH based on the highest level of detail (i.e., level 4).  Readers are encouraged to see the EFH regulations (50 CFR 600.815, subpart J) for a complete description of each of these levels as well as guidance on how the Councils should analyze the available information.  In determinating EFH, the regulations advise the Councils to interpret the available information in a “risk-averse fashion to ensure adequate areas are identified as EFH for managed species.”  50 CFR 600.815(a)(1)(iv)(A).  For Pacific salmon, the Pacific Fishery Management Council (Pacific Council) obtained information at all four levels for certain freshwater areas, and the first three levels of information for the estuaries; only the first level of information was available for marine areas. 
        Amendment 14 to the Pacific Salmon Fishery Management Plan

        The Secretary approved the Salmon FMP under the Magnuson-Stevens Act, 16 U.S.C. 1801 et seq., in 1978.  The Pacific Council has amended the Salmon FMP 14 times since 1978.  For more information on the FMP process, refer to 16 U.S.C. 1651-1654.
        The Pacific Council identified and described EFH for Pacific salmon in Amendment 14 to the Salmon FMP and submitted it on June 12, 2000, for Secretarial review.  After a public comment period, NMFS approved Amendment 14 on September 27, 2000.  The Pacific salmon EFH descriptions and identifications were not codified during the development of Amendment 14. 
        NMFS issues this proposed rule in response to a U.S. District Court of Idaho (Court) order (Case No. CV02-C-EJL, District Court of Idaho) directing NMFS to codify the EFH identifications and descriptions contained in the Salmon FMP.  The Court determined that the EFH identifications and descriptions included in the amendment constitute a substantive rule under the Administrative Procedure Act (APA).  The Court remanded, but did not vacate, the EFH identifications and descriptions contained in Amendment 14 to NMFS, and ordered NMFS to undertake notice and comment rulemaking to codify identified and described EFH for the Pacific salmon fishery.

        The intent of this proposed rule is to codify, in compliance with the Court's order, the EFH identifications and descriptions for freshwater and marine habitats of Pacific salmon managed under the Salmon FMP for Chinook (Oncorhynchus tshawytscha), coho (O. kisutch), and pink (O. gorbuscha) salmon in Washington, Oregon, Idaho and California.
        As new information becomes available, the Pacific Council will consider potential modifications to the identifications and descriptions of EFH.  The Pacific Council is scheduled to review salmon EFH, pursuant to the review process schedule set up by both the Magnuson-Stevens Act and the EFH regulations at 50 CFR 600.815(a)(10).  Upon completion of this 5-year review, the Pacific Council and NMFS may propose changes to the EFH descriptions depending on the level of new information and the effect that information has on the existing EFH identifications and descriptions. 

        This proposed rule does not contradict or make obsolete the information contained in appendix A of Amendment 14 to the Salmon FMP.  Rather, this proposed rule summarizes key features of appendix A and would codify the EFH geographic extent descriptions for Pacific salmon.  Appendix A contains important background and supplementary information on EFH, and can be found on the Council's website at http://www.pcouncil.org/salmon/salfmp/a14.html.
        Pacific Council Approach to EFH Identification
        The Pacific Council chose a comprehensive rather than a limiting approach in the Amendment 14 identification of salmon EFH for the following reasons, all of which made it very difficult to narrowly define EFH geographically.  In the marine environment, Pacific salmon distribution is:  (1) extensive; (2) varies seasonally and interannually; and (3) has not been extensively sampled in many ocean areas.  In estuaries and freshwater, there is a high degree of natural variability in distribution of salmon species and habitat use (e.g., fluctuation in population abundance that can lead to a wider extent of habitat being used during high abundance years and a smaller extent of habitat being occupied during lower abundance years; varying levels of habitat quality; and interannual stream flow variation and water quality changes).  For these reasons, the Pacific Council was not able to designate EFH based on fixed attributes of the streams (e.g., channel morphology (channel habitat type), streamflow, water quality, riparian condition, and temperature) because there may be areas of degraded habitat that may still be used by Pacific salmon and considered EFH. 
        The Pacific Council chose to adopt an inclusive, watershed-based description of EFH using United States Geological Survey (USGS) hydrologic units, because it recognizes the species' use of diverse habitats, considers the variability of freshwater habitat as affected by environmental conditions (droughts, floods, etc.), and reinforces important linkages between aquatic and adjacent upslope areas.  A more detailed background on the Pacific Council's approach can be found in appendix A of Amendment 14 to the Salmon FMP.
        Consideration of Artificial Barriers
        In identifying the upstream extent of EFH, the Pacific Council considered artificial barriers and dams that affect Pacific salmon habitat.  Numerous hydropower, water storage, and flood control systems have been built that either block access to areas historically accessible to Pacific salmon or alter the hydrology of downstream reaches.  The Pacific Council therefore considered whether more than 50 large impassible barriers in Washington, Idaho, Oregon, and California should be designated as the upstream extent of EFH.  These barriers are identified in Table 1 to part 660, subpart H.  Should it become feasible for Pacific salmon to have access to or be reintroduced above the impassible dams, the FMP requires the Pacific Council to recommend identifying and describing the areas above the barriers as Pacific salmon EFH.  The potential for expansion of EFH under these circumstances is addressed at 50 CFR 600.815(a)(1)(iv)(C) and (F). 
        Pacific Salmon Biology
        The Magnuson-Stevens Act links EFH identifications and descriptions to life history stages, and the physiological, biological, and habitat parameters on which each life stage depends.  To accomplish the task of linking these parameters in a meaningful way, the Pacific Council established tables and a narrative that present habitat requirements as they relate to fish life history stage and physiology.  The four life history stages are eggs, larvae (alevins), juveniles, and adults.  The biological needs include diet, substrate type, water quality, and others.  These tables can be found in appendix A of Amendment 14 (Tables A-3, A-4, and A-5). 
        A brief overview of Pacific salmon life history and habitat requirements is provided below.  This information is not intended to be a thorough review of Pacific salmon habitat requirements.  Rather, it is intended to provide a sample of the information that supported the Pacific Council's EFH identifications and descriptions.  See appendix A of Amendment 14 to the Salmon FMP for more detailed information on habitat use specific to life stage. 
        Chinook, coho, and pink salmon all have similar life history and habitat requirements; yet all three species have unique survival and reproductive strategies.  They are anadromous, and by definition live the first part of their lives in freshwater and the adult part of their lives in marine waters before returning to spawn in freshwater. 

        For spawning and rearing, these salmon require clean, cold, well-oxygenated water with moderate current.  Spawning adults need medium to coarse gravel in which to deposit eggs.  Eggs and alevins need well-oxygenated interstitial spaces with continuous water flow.  This life stage is susceptible to poor water quality, predation, and physical impacts such as flooding or excessive siltation, which can smother the eggs.
        At an age that varies among species, juvenile salmon migrate downstream towards the ocean.  During this migration, the juvenile salmon require high water quality and protection from predation.  Estuaries provide a mixing zone of saline and freshwater in which the young salmon can adapt to marine waters.
        Pacific salmon use large portions of the north Pacific during ocean migration, although patterns vary between species and even between different populations of the same species.  It is clear that ocean migration can be extensive.  During the ocean phase, salmon are susceptible to predation, fishing mortality, and lack of food resources.  The Pacific Council and NMFS considered excluding large portions of the EEZ from EFH designation.  However, the best scientific information available was insufficient to support refinement.  They chose, therefore, to identify and describe the entire EEZ as EFH for Pacific salmon.  The Pacific Council adopted relatively broad EFH descriptions because of the wide ranging life history strategy, the number of species involved, and the limited information on marine distribution.
        EFH for Chinook, Coho, and Pink Salmon
        Table 1 to part 660, subpart H lists those hydrologic units which are identified as EFH for Chinook, coho, and pink salmon.  Table 1 also includes, where appropriate, the names of impassible barriers that represent the upstream extent of Pacific salmon distribution.
        To assist Federal agencies and the public, the following three figures depict those 4th field USGS Hydrologic Unit Codes (HUCs) that contain EFH for Pacific salmon.  Figure 1 shows HUCs and marine waters that contain EFH for Chinook salmon in Washington, Oregon, California, and Idaho.  Figure 2 shows HUCs and marine waters that contain EFH for coho salmon in Washington, Oregon, California, and Idaho.  Figure 3 shows HUCs and marine waters that contain EFH for pink salmon in Washington.
        
          
          EP20AP07.000
        
        
          
          EP20AP07.001
        
        
          
          EP20AP07.002
        
        EFH in Alaskan Marine Waters

        In identifying and describing EFH for Pacific salmon in Amendment 14, the Pacific Council included those areas that have been identified and described as marine EFH for Pacific salmon by the North Pacific Fishery Management Council (North Pacific Council).  While the task of identifying and describing EFH in Alaskan waters is the responsibility of the North Pacific Council, the Pacific Council chose to include the reference to Alaskan EFH in Amendment 14 to the Salmon FMP in order to emphasize the relationship within the Pacific Coast ecosystem used by Pacific salmon during their adult migrations.  This proposed rule, however, only codifies EFH for Pacific salmon that is within the jurisdiction of the Pacific Council, and does not codify EFH identified and described by the North Pacific Council for Pacific salmon that is found in Alaskan waters under the North Pacific Council's jurisdiction.
        Effects of Identifying and Describing EFH
        Once EFH is identified and described, the Magnuson-Stevens Act requires that each FMP minimize to the extent practicable adverse effects to EFH.  Adverse effects are broadly divided into effects from fishing and nonfishing activities.  For impacts to EFH caused by fishing activities, each FMP must consider measures to minimize adverse effects on EFH, including EFH identified and described under other Federal FMPs.  These measures may include equipment restrictions, time/area closures, or harvest limits.
        In addition, the Magnuson-Stevens Act requires any Federal agency that determines that its action may adversely affect EFH to consult with NMFS.  Section 305(b)(2) of the Magnuson-Stevens Act defines a Federal action as “any action authorized, funded, or undertaken, or proposed to be authorized, funded, or undertaken, by such agency that may adversely affect any essential fish habitat identified under this Act.”  The consultation process is fully described in the EFH regulations at 50 CFR 600.920.  In order for NMFS to conduct this consultation the Federal action agency provides an EFH assessment commensurate with the complexity and magnitude of the potential adverse effects of the action.
        After receiving a request for consultation and accompanying EFH assessment, NMFS must develop Conservation Recommendations for those actions that would adversely affect EFH, aimed at the need to avoid, minimize, mitigate, or offset adverse effects of the proposed action.  NMFS must also provide Conservation Recommendations for those Federal and state actions that would adversely affect EFH in situations where consultation has not been requested.  Upon receiving the recommended conservation measures, the Federal action agency must provide a detailed written response within 30 days, indicating the proposed measures to avoid or minimize adverse impacts on EFH.  If the response is inconsistent with NMFS Conservation Recommendations, the Federal agency must explain its reasons for not following the recommendations, including the scientific justification for any disagreements with NMFS over the anticipated effects of the action and the measures needed to avoid, minimize, mitigate, or offset such effects.
        Distinction Between EFH and Critical Habitat
        EFH responsibilities under the Magnuson-Stevens Act should not be confused with the mandate to designate critical habitat under the ESA.  Congress enacted these two statutes with very different purposes in mind.  One of the purposes of the Magnuson-Stevens Act is to promote domestic commercial and recreational fisheries.  In amending the Magnuson-Stevens Act, Congress found that: 
        
          [o]ne of the greatest long-term threats to the viability of commercial and recreational fisheries is the continuing loss of marine, estuarine, and other aquatic habitats.  Habitat considerations should receive increased attention for the conservation and management of fishery resources of the United States. 16 U.S.C 1801(a)(9).
        
        Under the Magnuson-Stevens Act, Congress established the mandate to identify and describe EFH in order to support the habitat needs of federally managed fish stocks to aid in ensuring long-term sustainable fisheries. 
        The definition of EFH within the Magnuson-Stevens Act, as well as the EFH implementing regulations (EFH Final Rule), establishes a basis for broader geographic areas to be identified and described as EFH, compared with those areas designated as critical habitat.  The Magnuson-Stevens Act defines EFH as “those areas necessary to fish for spawning, breeding, feeding, or growth to maturity.”  16 U.S.C. 1802(10).  The EFH Final Rule provides a mechanism for aiding the fishery management councils in determining the extent of EFH for the managed species.  While the EFH Final Rule emphasizes that EFH should be distinguished from all habitats potentially used by the managed species, it also states that “[a]reas described as EFH will normally be greater than or equal to aquatic areas that have been identified as 'critical habitat' for any managed species listed as threatened or endangered under the [ESA].” 50 CFR 600.815(a)(1)(iv)(D).  In addition, the EFH Final Rule provides the opportunity to increase the size of the area identified as EFH to include historic and/or degraded habitats where habitat loss may be contributing to reduced yield of the managed species. 
        In contrast, the ESA was enacted “to provide a means whereby the ecosystems upon which endangered species and threatened species depend may be conserved” and “to provide a program for the conservation of such endangered species and threatened species.” 16 U.S.C. 1531(b).  The ESA specifically articulates that: 
        
          the term 'critical habitat' for a threatened or endangered species means -
          1. the specific areas within the geographic area occupied by the species at the time it is listed . . . on which are found those physical or biological features essential to the conservation of the species and . . . which may require special management considerations and protections; and
          2. specific areas outside the geographic area occupied by the species at the time it is listed . . . upon a determination by the Secretary that such areas are essential for the conservation of the species. 16 U.S.C. 1532(5)(A).
        
        The definition of critical habitat in the ESA also indicates that “except in those situations determined by the Secretary, critical habitat shall not include the entire geographic area which can be occupied by the threatened or endangered species.” 16 U.S.C. 1532(5)(C).  While the ESA's implementing regulations regarding critical habitat set forth procedures for designating areas outside the current area occupied by the species, unlike EFH in the Magnuson-Stevens Act, the ESA regulations also allow the agency to exclude certain areas from critical habitat, or not designate at all, in certain situations.
        When the geographic locations of EFH and critical habitat overlap, the individual consultation requirements under the ESA and the Magnuson-Stevens Act both apply.  If a Federal agency determines that its action may adversely affect EFH and may affect critical habitat, it must consult with NMFS under the ESA and Magnuson-Stevens Act.  In these circumstances, NMFS will generally merge the consultations into one response package, whenever possible, to maximize efficiency.
        Classification

        This proposed rule is published under the authority of the Magnuson-Stevens Act, 16 U.S.C. 1801 et seq.
        

        The NMFS Northwest Region completed an ESA section 7 consultation on November 18, 1999, on the effects of Amendment 14 on listed salmon evolutionarily significant units.  Amendment 14 does not by itself authorize any fishing or other activity that would result in adverse effects to listed fish or designated critical habitat.  Based on this and other considerations, NMFS concluded that Amendment 14 and its implementing regulations are not likely to adversely affect listed salmon or their critical habitat.  This proposed rule is consistent with the determination in Amendment 14 that the action does not jeopardize the continued existence of ESA listed salmon.
        
        The Chief Counsel for Regulation of the Department of Commerce certified to the Chief Counsel for Advocacy of the Small Business Administration that this proposed rule, if adopted, would not have a significant economic impact on a substantial number of small entities, as follows:
        
          The objective of this rule is to codify essential fish habitat (EFH) descriptions and identifications that were previously approved by the Secretary of Commerce (Secretary)for Amendment 14 to the Pacific Salmon Fishery Management Plan. EFH descriptions and identifications are required under the Magnuson Fisheries Conservation and Management Act (16 U.S.C. 1802(b)(7). All vessels harvesting salmon from this fishery are considered small under the Small Business Act approved definition of a small fish harvester (average gross receipts not in excess of $4.0 million).  Therefore, there can be no disproportionate impacts between small and large vessels.  Furthermore, there are no disproportionate impacts based on homeport, gear type, or vessel size from the promulgation of this proposed rule. In 2004, there were 3,008 permits issued for this fishery, with a total exvessel value of $28,961,275.  Of the 3,008 permits, only 910 actually landed salmon.  There were 1508 vessel permits issued in California, 738 of which landed salmon, for an exvessel value of $17,883,216.  There were 1,181 vessel permits issued in Oregon, 595 of which landed salmon, for an exvessel value of $9,893,065.  There were 160 vessel permits issued in Washington, 86 of which landed salmon, for an exvessel value of $1,184,994. This rule would not result in any immediate impacts on revenues or costs for the small entities participating in the Pacific salmon fishery because it does not contain any new management measures that would have specific economic impact on the fishery.   However, future rulemakings that are promulgated by NMFS on behalf of the Secretary may be based in part on the identification and description of the EFH and such actions would likely have specific measurable impacts on the small entities participating in the fishery.
        
        As a result, an initial regulatory flexibility analysis is not required and none has been prepared.  NMFS will conduct the appropriate analyses for any subsequent rulemakings stemming from this proposed rule. 

        This proposed rule is not significant for the purposes of Executive Order 12866 (Supplemental Regulatory Impact Review to Amendment 14 to the Pacific Salmon Fishery Management Plan was prepared, see ADDRESSES).
        
          List of Subjects in 50 CFR Part 660
          Administrative practice and procedure, Fisheries, Fishing, Incorporation by reference,  Reporting and recordkeeping requirements.
        
        
          Dated:  April 12, 2007.
          Samuel D. Rauch III,
          Deputy Assistant Administrator For Regulatory Programs, National Marine Fisheries Service.
        
        For the reasons set out in the preamble, NMFS proposes to amend 50 CFR part 660 as follows:
        
          PART 660—FISHERIES OFF WEST COAST STATES
        
        1.  The authority citation for part 660 continues to read as follows:
        
          Authority:
          16 U.S.C. 1801 et seq.
          
        
        2.  Section 660.412 is added under subpart H to read as follows:
        
          § 660.412
          EFH identifications and descriptions for Pacific salmon.
          Pacific salmon essential fish habitat (EFH) includes all those water bodies occupied or historically accessible in Washington, Oregon, Idaho, and California in hydrologic units identified in Table 1 of this subpart.  Exceptions include cases in which man-made barriers (dams) identified in Table 1 of this subpart represent the upstream extent of Pacific salmon access.  EFH also includes the EEZ (from zero to 200 miles) off the coasts of California, Oregon, and Washington State.
          (a) Chinook salmon (Oncorhynchus tshawytscha) EFH includes all streams, estuaries, marine waters, and other water bodies occupied or historically accessible to Chinook salmon in Washington, Oregon, Idaho, and California, in hydrologic units identified in Table 1 of this subpart.  Exceptions include cases in which man-made barriers (dams) identified in Table 1 of this subpart represent the upstream extent of Pacific salmon access.  EFH also includes the EEZ (from zero to 200 miles) off the coasts of Washington, Oregon, and California north of Point Conception.
          (b) Coho salmon (Oncorhynchus kisutch) EFH includes all streams, estuaries, marine waters, and other water bodies occupied or historically accessible to coho in Washington, Oregon, Idaho, and California, in hydrologic units identified in Table 1 of this subpart.  Exceptions include cases in which man-made barriers (dams) identified in Table 1 of this subpart represent the upstream extent of Pacific salmon access.  EFH also includes the EEZ (from zero to 200 miles) off the coasts Washington, Oregon, and California north of Point Conception.
          (c) Pink salmon (Oncorhynchus gorbuscha) EFH includes all streams, estuaries, marine waters, and other water bodies occupied or historically accessible to pink salmon within Washington State, in hydrologic units identified in Table 1 of this subpart.  Exceptions include cases in which man-made barriers (dams) identified in Table 1 of this subpart represent the upstream extent of Pacific salmon access.  EFH also includes waters north and east of Cape Flattery, Washington, including Puget Sound, the Strait of Juan de Fuca and the Strait of Georgia.
        
        3.  Table 1 to part 660, subpart H is added to read as follows:
        
          Table 1 to Part 660, Subpart H—Pacific Salmon EFH Identified by USGS Hydrologic Unit Code (HUC)
          
            USGS HUC1
            
            State(s)
            Hydrologic Unit Name
            Salmon Species
            Impassible Man-made Barrier (if present)
          
          
            17110001
            WA
            Fraser (Whatcom)
            Coho salmon
            n/a
          
          
            17110002
            WA
            Strait of Georgia
            Chinook, coho, and pink salmon
            n/a
          
          
            17110003
            WA
            San Juan Islands
            Chinook, coho, and pink salmon
            n/a
          
          
            17110004
            WA
            Nooksack River
            Chinook, coho, and pink salmon
            n/a
          
          
            17110005
            WA
            Upper Skagit
            Chinook, coho, and pink salmon
            Gorge Lake Dam
          
          
            
            17110006
            WA
            Sauk River
            Chinook, coho, and pink salmon
            n/a
          
          
            17110007
            WA
            Lower Skagit River
            Chinook, coho, and pink salmon
            n/a
          
          
            17110008
            WA
            Stillaguamish River
            Chinook, coho, and pink salmon
            n/a
          
          
            17110009
            WA
            Skykomish River
            Chinook, coho, and pink salmon
            n/a
          
          
            17110010
            WA
            Snoqualmie
            Chinook, coho, and pink salmon
            Tolt Dam (S. Fork Tolt R.)
          
          
            17110011
            WA
            Snohomish River
            Chinook, coho, and pink salmon
            n/a
          
          
            17110012
            WA
            Lake Washington
            Chinook and coho salmon
            Cedar Falls (Masonry) Dam (Cedar R.)
          
          
            17110013
            WA
            Duwamish River
            Chinook and coho salmon
            n/a
          
          
            17110014
            WA
            Puyallup River
            Chinook, coho, and pink salmon
            n/a
          
          
            17110015
            WA
            Nisqually River
            Chinook, coho, and pink salmon
            n/a
          
          
            17110016
            WA
            Deschutes River
            Chinook and coho salmon
            n/a
          
          
            17110017
            WA
            Skokomish River
            Chinook and coho salmon
            n/a
          
          
            17110018
            WA
            Hood Canal
            Chinook, coho, and pink salmon
            n/a
          
          
            17110019
            WA
            Puget Sound
            Chinook, coho, and pink salmon
            n/a
          
          
            17110020
            WA
            Dungeness - Elwha
            Chinook, coho, and pink salmon
            n/a
          
          
            17110021
            WA
            Hoko - Crescent
            Chinook and coho salmon
            n/a
          
          
            17100101
            WA
            Hoh   Quillayute
            Chinook and coho salmon
            n/a
          
          
            17100102
            WA
            Queets - Quinault
            Chinook and coho salmon
            n/a
          
          
            17100103
            WA
            Upper Chehalis River
            Chinook and coho salmon
            n/a
          
          
            17100104
            WA
            Lower Chehalis River
            Chinook and coho salmon
            n/a
          
          
            17100105
            WA
            Grays Harbor
            Chinook and coho salmon
            n/a
          
          
            17100106
            WA
            Willapa Bay
            Chinook and coho salmon
            n/a
          
          
            17080001
            OR/WA
            Lower Columbia Sandy River
            Chinook and coho salmon
            Bull Run Project (Sandy R., Little Sandy R., Bull Run R.)
          
          
            17080002
            WA
            Lewis River
            Chinook and coho salmon
            n/a
          
          
            17080003
            OR/WA
            Lower Columbia - Clatskanie River
            Chinook and coho salmon
            n/a
          
          
            17080004
            WA
            Upper Cowlitz River
            Chinook and coho salmon
            n/a
          
          
            17080005
            WA
            Lower Cowlitz River
            Chinook and coho salmon
            n/a
          
          
            17080006
            OR/WA
            Lower Columbia
            Chinook and coho salmon
            n/a
          
          
            
            17090001
            OR
            Middle Fork Willamette River
            Chinook salmon
            Dexter Dam
          
          
            17090002
            OR
            Coast Fork Willamette River
            Chinook salmon
            Dorena Dam
          
          
            17090003
            OR
            Upper Willamette River
            Chinook and coho salmon
            n/a
          
          
            17090004
            OR
            McKenzie River
            Chinook and coho salmon
            Cougar Dam
          
          
            17090005
            OR
            N. Santiam River
            Chinook and coho salmon
            Big Cliff Dam
          
          
            17090006
            OR
            S. Santiam River
            Chinook and coho salmon
            n/a
          
          
            17090007
            OR
            Mid. Willamette River
            Chinook and coho salmon
            n/a
          
          
            17090008
            OR
            Yamhill River
            Chinook and coho salmon
            n/a
          
          
            17090009
            OR
            Molalla - Pudding River
            Chinook and coho salmon
            n/a
          
          
            17090010
            OR
            Tualatin River
            Chinook and coho salmon
            n/a
          
          
            17090011
            OR
            Clackamas River
            Chinook and coho salmon
            Oak Grove Dam
          
          
            17090012
            OR
            Lower Willamette River
            Chinook and coho salmon
            n/a
          
          
            17070101
            OR/WA
            Mid. Columbia - Lake Wallula
            Chinook and coho salmon
            n/a
          
          
            17070102
            OR/WA
            Walla Walla River
            Chinook salmon
            n/a
          
          
            17070103
            OR
            Umatilla River
            Chinook salmon
            n/a
          
          
            17070104
            OR
            Willow
            Chinook  salmon
            n/a
          
          
            17070105
            OR/WA
            Mid. Columbia - Hood
            Chinook and coho salmon
            n/a
          
          
            17070106
            WA
            Klickitat River
            Chinook and coho salmon
            n/a
          
          
            17070301
            OR
            Upper Deschutes River
            Chinook salmon
            n/a
          
          
            17070305
            OR
            Lower Crooked River
            Chinook salmon
            Opal Springs Dam
          
          
            17070306
            OR
            Lower Deschutes River
            Chinook and coho salmon
            n/a
          
          
            17070307
            OR
            Trout Creek
            Chinook and coho salmon
            n/a
          
          
            17070201
            OR
            Upper John Day River
            Chinook salmon
            n/a
          
          
            17070202
            OR
            North Fork John Day River
            Chinook salmon
            n/a
          
          
            17070203
            OR
            Middle Fork John Day River
            Chinook salmon
            n/a
          
          
            17070204
            OR
            Lower John Day River
            Chinook salmon
            n/a
          
          
            17030001
            WA
            Upper Yakima River
            Chinook and coho salmon
            Keechelus DamKachess Dam (Kachess R.)
              Cle Elum Dam (Cle Elum R.)
            
          
          
            17030002
            WA
            Naches River
            Chinook and coho salmon
            Rimrock Dam (Tieton R.)
          
          
            17030003
            WA
            Lower Yakima River
            Chinook and coho salmon
            n/a
          
          
            17020005
            WA
            Columbia River
            Chinook and coho salmon
            Chief Joseph Dam
          
          
            17020006
            WA
            Okanogan River
            Chinook salmon
            n/a
          
          
            17020007
            WA
            Similkameen
            Chinook   salmon
            n/a
          
          
            17020008
            WA
            Methow River
            Chinook and coho salmon
            n/a
          
          
            
            17020010
            WA
            Upper Columbia - Entiat River
            Chinook and coho salmon
            n/a
          
          
            17020011
            WA
            Wenatchee River
            Chinook and coho salmon
            n/a
          
          
            17020016
            WA
            Upper Columbia - Priest Rapids
            Chinook and coho salmon
            n/a
          
          
            17060101
            OR/ID
            Hells Canyon
            Chinook salmon
            Hells Canyon Complex (Hells Canyon, Oxbow, and Brownlee Dams)
          
          
            17060102
            OR
            Imnaha River
            Chinook salmon
            n/a
          
          
            17060103
            OR/WA/ID
            Lower Snake - Asotin Creek
            Chinook and coho salmon
            n/a
          
          
            17060104
            OR
            Upper Grande Ronde
            Chinook and coho salmon
            n/a
          
          
            17060105
            OR
            Wallowa River
            Chinook and coho salmon
            n/a
          
          
            17060106
            OR/WA
            Lower Grande Ronde
            Chinook and coho salmon
            n/a
          
          
            17060107
            OR
            Lower Snake - Tucannon River
            Chinook and coho salmon
            n/a
          
          
            17060110
            OR
            Lower Snake River
            Chinook and coho salmon
            n/a
          
          
            17060201
            ID
            Upper Salmon River
            Chinook salmon
            n/a
          
          
            17060202
            ID
            Pahsimeroi River
            Chinook salmon
            n/a
          
          
            17060203
            ID
            Mid. Salmon - Panther River
            Chinook salmon
            n/a
          
          
            17060204
            ID
            Lemhi River
            Chinook salmon
            n/a
          
          
            17060205
            ID
            Upper Middle Fork Salmon River
            Chinook salmon
            n/a
          
          
            17060206
            ID
            Lower Middle Fork Salmon River
            Chinook salmon
            n/a
          
          
            17060207
            ID
            Mid. Salmon - Chamberlain
            Chinook salmon
            n/a
          
          
            17060208
            ID
            S.F. Salmon River
            Chinook salmon
            n/a
          
          
            17060209
            ID
            Lower Salmon River
            Chinook salmon
            n/a
          
          
            17060210
            ID
            Little Salmon River
            Chinook salmon
            n/a
          
          
            17060301
            ID
            Upper Selway River
            Chinook salmon
            n/a
          
          
            17060302
            ID
            Lower Selway River
            Chinook salmon
            n/a
          
          
            17060303
            ID
            Lochsa River
            Chinook salmon
            n/a
          
          
            17060304
            ID
            M.F. Clearwater River
            Chinook salmon
            n/a
          
          
            17060305
            ID
            S.F. Clearwater River
            Chinook salmon
            n/a
          
          
            17060306
            WA/ID
            Clearwater River
            Chinook and coho salmon
            Dworshak Dam (at border of HUCs 17060306 and 17060308)
          
          
            17100201
            OR
            Necanicum River
            Chinook and coho salmon
            n/a
          
          
            17100202
            OR
            Nehalem River
            Chinook and coho salmon
            n/a
          
          
            17100203
            OR
            Wilson - Trask - Nestucca
            Chinook and coho salmon
            n/a
          
          
            17100204
            OR
            Siletz Yaquina River
            Chinook and coho salmon
            n/a
          
          
            
            17100205
            OR
            Alsea River
            Chinook and coho salmon
            n/a
          
          
            17100206
            OR
            Siuslaw River
            Chinook and coho salmon
            n/a
          
          
            17100207
            OR
            Siltcoos River
            Chinook and coho salmon
            n/a
          
          
            17100301
            OR
            N. Umpqua River
            Chinook and coho salmon
            Soda Springs Dam
          
          
            17100302
            OR
            S. Umpqua River
            Chinook and coho salmon
            n/a
          
          
            17100303
            OR
            Umpqua River
            Chinook and coho salmon
            n/a
          
          
            17100304
            OR
            Coos River
            Chinook and coho salmon
            n/a
          
          
            17100305
            OR
            Coquille River
            Chinook and coho salmon
            n/a
          
          
            17100306
            OR
            Sixes River
            Chinook and coho salmon
            n/a
          
          
            17100307
            OR
            Upper Rogue River
            Chinook and coho salmon
            Lost Creek Dam
          
          
            17100308
            OR
            Middle Rogue River
            Chinook and coho salmon
            n/a
          
          
            17100309
            CA/OR
            Applegate River
            Chinook and coho salmon
            Applegate Dam
          
          
            17100310
            OR
            Lower Rogue River
            Chinook and coho salmon
            n/a
          
          
            17100311
            CA/OR
            Illinois River
            Chinook and coho salmon
            n/a
          
          
            17100312
            CA/OR
            Chetco River
            Chinook and coho salmon
            n/a
          
          
            18010101
            CA/OR
            Smith River
            Chinook and coho salmon
            n/a
          
          
            18010206
            CA/OR
            Upper Klamath River
            Chinook and coho salmon
            Iron Gate Dam
          
          
            18010207
            CA
            Shasta River
            Chinook and coho salmon
            n/a
          
          
            18010208
            CA
            Scott River
            Chinook and coho salmon
            n/a
          
          
            18010209
            CA/OR
            Lower Klamath River
            Chinook and coho salmon
            n/a
          
          
            18010210
            CA
            Salmon River
            Chinook and coho salmon
            n/a
          
          
            18010211
            CA
            Trinity River
            Chinook and coho salmon
            Lewiston Dam
          
          
            18010212
            CA
            S.F. Trinity River
            Chinook and coho salmon
            n/a
          
          
            18010102
            CA
            Mad Redwood
            Chinook and coho salmon
            Robert W. Matthews Dam
          
          
            18010103
            CA
            Upper Eel River
            Chinook and coho salmon
            Scott Dam
          
          
            18010104
            CA
            Middle Fork Eel River
            Chinook and coho salmon
            n/a
          
          
            18010105
            CA
            Lower Eel River
            Chinook and coho salmon
            n/a
          
          
            18010106
            CA
            South Fork Eel River
            Chinook and coho salmon
            n/a
          
          
            18010107
            CA
            Mattole River
            Chinook and coho salmon
            n/a
          
          
            18010108
            CA
            Big-Navarro-Garcia
            Chinook and coho salmon
            n/a
          
          
            18010109
            CA
            Gualala - Salmon Creek
            Chinook and coho salmon
            n/a
          
          
            18010110
            CA
            Russian River
            Chinook and coho salmon
            Coyote Valley Dam (E. Fork Russian R.)Warm Springs Dam (Dry Cr.)
            
          
          
            18010111
            CA
            Bodega Bay
            Chinook and coho salmon
            n/a
          
          
            18060001
            CA
            San Lorenzo Soquel
            Coho salmon
            Newell Dam (Newell Cr.)
          
          
            
            18060006
            CA
            Central Coastal
            Coho salmon
            n/a
          
          
            18050001
            CA
            Suisun Bay
            Chinook and coho salmon
            n/a
          
          
            18050002
            CA
            San Pablo Bay
            Chinook and coho salmon
            San Pablo Dam (San Pablo Cr.)
          
          
            18050003
            CA
            Coyote Creek
            Chinook and coho salmon
            LeRoy Anderson Dam
          
          
            18050004
            CA
            San Francisco Bay
            Chinook and coho salmon
            n/a
          
          
            18050005
            CA
            Tomales-Drakes Bay
            Coho salmon
            Nicasio Dam (Nicasio Cr.)Peters Dam (Lagunitas Cr.)
            
          
          
            18050006
            CA
            San Francisco-Coastal South
            Coho salmon
            n/a
          
          
            18020101
            CA
            Sac.-Lower Cow-Lower Clear
            Chinook salmon
            n/a
          
          
            18020102
            CA
            Lower Cottonwood Creek
            Chinook salmon
            n/a
          
          
            18020103
            CA
            Sacramento - Lower Thomes
            Chinook salmon
            n/a
          
          
            18020104
            CA
            Sacramento - Stone Corral
            Chinook salmon
            n/a
          
          
            18020105
            CA
            Lower Butte Creek
            Chinook salmon
            n/a
          
          
            18020106
            CA
            Lower Feather River
            Chinook salmon
            n/a
          
          
            18020107
            CA
            Lower Yuba River
            Chinook salmon
            n/a
          
          
            18020108
            CA
            Lower Bear River
            Chinook salmon
            n/a
          
          
            18020109
            CA
            Lower Sacramento River
            Chinook salmon
            n/a
          
          
            18020110
            CA
            Lower Cache
            Chinook salmon
            n/a
          
          
            18020111
            CA
            Lower American River
            Chinook salmon
            Nimbus Dam
          
          
            18020112
            CA
            Sacramento-Upper Clear
            Chinook salmon
            Keswick Dam (Sacramento R.)Whiskeytown Dam (Clear Cr.)
            
          
          
            18020113
            CA
            Cottonwood Headwaters
            Chinook salmon
            n/a
          
          
            18020114
            CA
            Elder Creek
            Chinook salmon
            n/a
          
          
            p
            CA
            River
            Chinook salmon
            n/a
          
          
            18020118
            CA
            Upper Cow - Battle Creek
            Chinook salmon
            n/a
          
          
            18020119
            CA
            Mill - Big Chico
            Chinook salmon
            n/a
          
          
            18020120
            CA
            Upper Butte Creek
            Chinook salmon
            n/a
          
          
            18020125
            CA
            Upper Yuba
            Chinook salmon
            n/a
          
          
            18040001
            CA
            Mid. San Joaquin- L. Cowchilla
            Chinook salmon
            n/a
          
          
            18040002
            CA
            Mid. San Joaquin- L. Merced- L. Stanislaus
            Chinook salmon
            La Grange Dam (Tuolumne R.)
          
          
            18040003
            CA
            San Joaquin Delta
            Chinook salmon
            n/a
          
          
            18040004
            CA
            L. Calaveras - Mormon Slough
            Chinook salmon
            n/a
          
          
            
            18040005
            CA
            L. Consumnes- L. Mokelumne
            Chinook salmon
            Comanche Dam
          
          
            18040010
            CA
            Upper Stanislaus
            Chinook salmon
            Goodwin Dam
          
          
            18040011
            CA
            Upper Calveras
            Chinook salmon
            New Hogan Dam
          
          
            18040013
            CA
            Upper Cosumnes
            Chinook salmon
            n/a
          
          
            1. To clearly identify watersheds that contain EFH, NMFS uses fourth field hydrologic unit codes (HUCs) developed by the U.S. Geological Survey (USGS) (defined in the Department of the Interior, USGS publication; Hydrologic Unit Maps, Water Supply Paper 2294, 1987).  The geographic extent of HUCs range from first field (largest geographic extent) to sixth field (smallest geographic extent).  Fourth field HUCs divide the landscape into distinct geographic areas that are identified by eight numbers unique to that hydrologic unit.
        
      
      [FR Doc. 07-1946 Filed 4-19-07; 8:45 am]
      BILLING CODE 3510-22-S
    
  